DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the amendment filed 10/14/2022.  Claims 15-29, 31 and 33-36 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-29 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 24 recites the limitation "the second clutching device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  To reflect the “providing…” step of original Claim 15, lines 2-3, it is unclear whether Claim 24, line 2 should be amended to recite - -method of shifting a vehicle transmission provided with a first clutching device and a second clutching device- - or if an additional step of - -providing the vehicle transmission including a first clutching device and a second clutching device- - should be added prior to the “engaging…” step of line 3.

Claim 24 recites the limitation "the first clutching device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  To reflect the “providing…” step of original Claim 15, lines 2-3, it is unclear whether Claim 24, line 2 should be amended to recite - -method of shifting a vehicle transmission provided with a first clutching device and a second clutching device- - or if an additional step of - -providing the vehicle transmission including a first clutching device and a second clutching device- - should be added prior to the “engaging…” step of line 3.

Claim 25 recites the limitation "the torsional deflection" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 25, line 5 should be amended back to its original language - -a torsional deflection- -.  Furthermore, Claim 25, line 7, “a torsional deflection of a shaft” should be changed to - -the torsional deflection of the shaft- - for consistency with Claim 25, line 5 (see page 3 of the Non-Final Rejection dated 7/14/2022 for reference and further detail).

Claim 34 recites the limitation "the second clutching device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  To reflect the “providing…” step of original Claim 15, lines 2-3, it is unclear whether Claim 34, lines 1-2 should be amended to recite - -method of shifting a vehicle transmission provided with a first clutching device and a second clutching device- - or if an additional step of - -providing the vehicle transmission including a first clutching device and a second clutching device- - should be added prior to the “engaging…” step of line 3.

Claim 34 recites the limitation "the first clutching device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  To reflect the “providing…” step of original Claim 15, lines 2-3, it is unclear whether Claim 34, lines 1-2 should be amended to recite - -method of shifting a vehicle transmission provided with a first clutching device and a second clutching device- - or if an additional step of - -providing the vehicle transmission including a first clutching device and a second clutching device- - should be added prior to the “engaging…” step of line 3.

Allowable Subject Matter
Claims 15-23, 31 and 33 are allowed.
Claims 24 and 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-29, 35 and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of shifting a vehicle transmission including reducing the feedforward engagement pressure profile for the second clutching device by a mean dynamic pressure accounting for a dynamic pressure building up in the second clutching device due to a rotation of a clutch shaft of the second clutching device, in combination with the other method steps required by independent claim 15.
The prior art does not disclose nor render obvious a method of shifting a vehicle transmission including comparing the first torque transmission direction and the second torque transmission direction; and controlling the state of the second clutching device based on the outcome of the comparison, in combination with the other method steps required by independent claim 24.
The prior art does not disclose nor render obvious a method of shifting a vehicle transmission including reducing the feedforward engagement pressure profile for the first clutching device by a mean dynamic pressure accounting for a dynamic pressure building up in the first clutching device due to a rotation of a clutch shaft of the first clutching device, in combination with the other method steps required by independent claim 34.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655